Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/19/2020 has been entered. Claims 1-3, 19-21 are pending, claims 5-18, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-3, 19-20 are examining below. 
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 21 recites the processor that is for:
increasing the speed of the shaft in a forward direction when the wrapping of material around at least one of the arms and the shaft is no longer detected, and
reducing or maintaining the speed of the conveyor during the increasing of the speed of the shaft.
The previously examined claims, for an example claim 3 shows a variable frequency drive of the motor, have two-way distinction and a search burden compared to the new claim. For the example:
The device of claim 3 does not require the processor that is for reducing or maintaining the speed of the conveyor during the increasing of the speed of the shaft (variable speed drive of  motors), and conversely, the device of claim 21 does not require the variable frequency drive of the motor of claim 3.   

    PNG
    media_image1.png
    363
    957
    media_image1.png
    Greyscale


Since applicant has received an action on the merits for the originally presented and elected invention, thus, the new claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gacanich et al (US 6325306) hereinafter Gacanich in view of Griesedieck, III et al (US 4988045) hereinafter Griesedieck.
Regarding claim 1, Gacanich shows a pulverizer system (10, Figure 1) including a pulverizer (Figure 1) which comprises:
a top, and a variable rate feed conveyor (72) feeding an inlet at the top (12); 
a bottom (Figure 1);
a drum located between the top to the bottom (Figure 1, a housing houses a rotor 20);
a rotating shaft (42, Figure 1) extending vertically within the drum between the top and bottom, the rotating shaft having radially extending arms (26, 28, 260 in Figures 1 and 3) and creating flow currents within the pulverizer thereby reducing the size of product input at the inlet and discharged at the bottom. 
Gacanich shows a motor (34) coupled to the rotating shaft (since the claim has not been provided any coupling feature to appreciate the “coupled” and Applicant’s Figure 1, the motor 28 appears to be coupled to the rotation shaft 46 via a belt, Gacanich’s Figure 1, the motor 34 is coupled the rotating shaft 52 via sheaves 36, 38 and a belt 40 and meets this limitation).

directing the speed of the shaft based at least partially on input of at least one sensor (Col. 11, lines 62-67 cont. Col. 12, lines 1-14 “a commercially available overload sensing breaker to protect against damage to the motor …the detector causes the apparatus to stop or slow” and Figure 12 shows a sensor below the motor Ammeter box”),
 directing the speed of the conveyor based on an amperage of the motor (Figure 12 shows a control loop of the conveyor feed rate and the motor amperage meter and Col. 10, lines 1-11 “for monitoring the motor amperage and providing a control signal back to input conveyor …to lower or raise the article input rate” and Col. 11, lines 62-67 cont. Col. 12, lines 1-14).
Gacanich does shows a sensor for detecting strain on the motor.  However, Gacinich fails to the reversing rotation of the shaft.
Griesedieck shows a vertical crusher system (Figures 1-3) comprising a controller (47, Col. 3, line 25 and Figure 2) for controlling a motor of the crusher (43, Col. 3, lines 21-36) including a vertical shaft (35) and arms (25, 27, 29, Figure 2) and at least one sensor (a motion sensor 45, Col. 2, lines 35-45 and Col. 3, lines 16-36) for detecting jam occurs (Col. 3, lines 18-20, “when a solid bar or the like enters the crushing area, it will most likely jam the rotor unless the bar is small enough”), wherein the controller controls the motor to slow, stop, and then reverse (Col 3, lines 21-26).  
Please note that the Applicant’s sensor does not directly detect the wrapping of material around at least one of the arms and the shaft. See Applicant’s specification, Para. 46, “…sensing at least one of an increase in amperage required by the motor 28, slowing down of the shaft and increased vibration such as may be sensed by sensor 46…” and Figure 1, the sensor 46 is outside the drum and on the shaft. Therefore, the sensor (45) of Griesedieck meets this limitation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the pulverizer system of Gacanich to have a processor (controller) for controlling a motor of the crusher to slow, stop, and then reverse, as taught by Griesedieck, in order to allow the crusher to slow, stop, and then reverse for loosening up and clearing up material being jammed (Col. 3, lines 16-36 and Col. 3, lines 56-61).   
In doing so, the processor of the modified device of Gacanich directs the speed of the shaft based at least partially on input of the sensor (45 of Griesedieck), the processor is configured for:
slowing and stopping the rotation of the shaft and for subsequently temporarily reversing rotation of the shaft upon detection by the at least one sensor (the sensor 45 of Griesedieck) of a wrapping of material around at least one of the arms and the shaft (Col. 3, lines 21-27 of Griesedieck) and 
temporarily reducing the speed of the conveyor upon detection of one of the slowing and the stopping of the shaft (Col. 10, lines 1-11 of Gacanich “for monitoring the motor amperage and providing a control signal back to input conveyor …to lower or raise the article input rate” and see the discussion the block diagram of the feedback 
Regarding claim 2, the modified device of Gacanich shows that the motor comprises a variable speed motor driving the shaft which receives direction from the processor (for an example, normal speed, slow to stop or zero speed, and reversed rotation speed. See the discussion in claim 1 above).
Regarding claim 19-20, the modified device of Gacanich shows all of the limitations as stated above in claims 1-2 including the controller (processor) that is configured for temporary reversing rotation of the shaft upon detection of wrapping of material (material jammed) around at least one of the shaft and the arms.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gacanich in view of Griesedieck and further in view of Hahn et al (US 2002/0117564) hereinafter Hahn.
Regarding claim 3, the modified device of Gacanich shows all of the limitations as stated above except that the motor has a variable frequency drive.
Hahn shows a pulverizer (disintegration, Figures 1-5) comprising: a motor (22) having a variable frequency drive control (32) for driving speed of a rotor shaft (28) to be continuously varied between about 600-5000 revolutions per minute (Para. 47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the motor of Gacanich to have a variable frequency drive control, as taught by Hahn, in order to allow the .
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive for the following reason:
With regards to the “slowing and stopping the rotation of the shaft and for subsequently temporarily reversing rotation of the shaft upon detection by the at least one sensor of a wrapping of material around at least one of the arms and the shaft; and temporarily reducing the speed of the conveyor upon detection of one of the slowing and the stopping of the shaft” as set forth in the remarks, page 6-7,
since Gacanich teaches that “the detector causes the apparatus to stop or slow” as disclosed in Col. 12, lines 13-14 and the feedback control system automatically controls both the apparatus and the conveyance feed rate correspondingly for avoiding overloaded in the apparatus during operation as discussed in claim 1 above, Gacanich teaches the control that is performed “temporarily reducing the speed of the conveyor upon detection of one of the slowing and the stopping of the shaft”.
 However, Gacanich fails to teach “slowing and stopping the rotation of the shaft and for subsequently temporarily reversing rotation of the shaft upon detection by the at least one sensor of a wrapping of material around at least one of the arms and the shaft”.
 the art, Griesedieck teaches and suggests to “slow to stop” and then temporary “reverse” rotation of the vertical shaft crusher for loosening up and clearing up material being jammed (see claim 1 above).

With regards to “it would not be obvious to modify Gacanich because it would change principle of operation” and see Gacanich states that “the article density increases to a certain point in the apparatus, the motor has to increase its power output to continue the rotation of the center shaft”. 
Please notes that the article density increases to a certain point in the apparatus, but when the apparatus is jammed, it allows the apparatus to slow to stop, and then temporary reverse rotation of the crusher numerous times for loosening up and clearing up material being jammed of Griesedieck, thus it would be obvious to modify Gacanich and it would not change the principle of operation.
To expedite prosecution in the event the applicant has any questions or proposed claim amendments to discuss the applicant is invited to contact the examiner at the telephone number listed below.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724